Sedgwick, J.,
dissenting,
It is perhaps unfortunate that the statute has not provided some simple method of ascertaining the wishes of the citizens of the county as to the location of a courthouse. The statute does not provide any such method, and therefore, of course, leaves it to the discretion of the county board. The board is supposed, as all such officers are supposed, to be governed by wliat they think is the wish of the largest number of citizens of the county, and perhaps it is not a serious matter that it is left to the discretion of the county board.
The petition required is not that they erect any building, but that they make a levy to raise a fund, and that is what the board acts upon, and, when the board is authorized to collect this money from the property of the county, the rest seems to be left largely to the discretion of the board. I suppose it must be conceded that the county board should exercise an independent discretion as to the location, and the brief states that the record shows that the county board did exercise such discretion. They placed upon the record a resolution: “Whereas, it appears that the sentiment of the people of Platte county, Nebraska, are strongly in favor of the present location for the erection of our new proposed county courthouse: Therefore be it resolved, by the board of supervisors of Platte county, Nebraska, that we deem it unwise to take up the question of a change of site at the present time and hereby instruct our architect to proceed with the plans as contemplated.” That was exactly what the county *110board should do — ascertain as near as they could the sentiment of the people and then act accordingly. Having’ done so, they concluded to continue the courthouse where it was and had been for years. The plaintiff put the members of the county board upon the witness-stand, and they testified that they considered themselves morally bound to locate the courthouse as designated in the petition. Their resolution, above copied, is conclusive that they did not consider themselves legally bound to do so, and that they found that they ought to have put it there anyhow, and it would not seem that the fact that they thought they would-be morally bound to do it, when nobody was objecting, would deprive them of exercising their discretion, which they plainly did. I do not see what difference it makes if we conclude that the petitioners would not have signed the petition without the suggestion as to location. The suggestion, as it turns out, was in accordance with the facts. The county board has so determined, and there is no evidence to the contrary. It will be noticed that the suggestion in the petition as to location of the new building is not in terms made a condition of signing the petition to levy a fund for a new building. The record recites that “the people of Platte county, Nebraska, are strongly in favor, of the present location for the erection of our new proposed county courthouse.” And, while the matter was being considered by the county board, and during the time that more than two-thirds of the $100,000 necessary for the building was being levied in two annual levies, no objection was made by any citizen, and all acquiesced in the finding of the board that all the people wanted it sc located. This establishes, for the purpose of this action, that when the location was selected by the county board they acted in, accordance with the unanimous wishes of the voters, and made a proper selection. The petition is only for the purpose of authorizing the levy, but the unnecessary suggestion of the petition, “It is agreed *111and understood that said courthouse is to he located in its present location,” being only a well-known and established fact, was not even improper. It would have been entirely proper for any citizen who preferred some other location to have petitioned the board accordingly. In fact, it would have been much better to have done so, than to wait until the principal levies had been made and then attempt, by injunction, to tie up these funds and defeat the completion of the improvement.
There is a further sufficient reason for denying the writ of injunction. The opinion holds that the petition for the levy was so imperfect that it amounts to no petition, and the board was without jurisdiction to make any levy. Under such circumstances, there was a complete remedy at law by a review in the courts of the order of the board; and that remedy would be available now, if it was not barred by laches. Certainly an objector could not wait until his legal remedy was barred by time, and important levies had been made, and then resort to the extraordinary writ of injunction because he had allowed his legal remedy to lapse.